Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 1 of 22 Page ID #:6730



   1                       UNITED STATES DISTRICT COURT
   2                      CENTRAL DISTRICT OF CALIFORNIA
   3
   4   In re subpoenas to BROADCOM,            Case No. MC17-0111-PA(ASx)
       CORPORATION, a California
   5   corporation.                            [Proposed] STIPULATED SECOND
                                               AMENDED PROTECTIVE ORDER
   6
       Underlying litigation:
   7   TQ DELTA, LLC, v. 2WIRE, INC.,
       Case No. 13-cv-1835-RGA
   8
       TQ DELTA, LLC, v. ZHONE
   9   TECHNOLOGIES, INC.,
       Case No. 13-cv-1836-RGA
  10
       TQ DELTA, LLC, v. ZYXEL
  11   COMMUNICATIONS, INC. and
       ZYXEL COMMUNICATIONS
  12   CORPORATION,
       Case No. 13-cv-2013-RGA
  13
       TQ DELTA, LLC, v. ADTRAN, INC.,
  14   Case No. 14-cv-954-RGA
  15   ADTRAN, INC., v. TQ DELTA, LLC,
       Case No. 15-cv-121-RGA
  16
  17
             WHEREAS, The Honorable Richard G. Andrews, United States District
  18
       Judge, entered a Protective Order to govern discovery in the above-referenced
  19
       underlying actions (“the action”) (“the Underlying Protective Order”) (Case No.
  20
       1:13-cv-01835-RGA, Dkt. 72 (D. Del.)); and
  21
             WHEREAS, Broadcom Corporation (“Broadcom”), a non-party to these
  22
       action has been subpoenaed by TQ Delta, LLC (“TQ Delta”) to produce Source Code
  23
       and other documents in this action that include or incorporate confidential
  24
       information belonging to Broadcom (“Broadcom Confidential Information”);
  25
             WHEREAS TQ Delta and Broadcom have agreed to additional provisions to
  26
       protect against misuse or improper disclosure of such Broadcom Confidential
  27
       Information; and
  28
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 2 of 22 Page ID #:6731



   1         WHEREAS TQ Delta and Broadcom have jointly filed a Motion for a
   2   Protective Order in this Court; and
   3         THE COURT HAVING FOUND GOOD CAUSE;
   4         THEREFORE the following Protective Order is entered. Broadcom
   5   Confidential Information produced in connection with the above-captioned matter
   6   that is designated as “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY –
   7   SOURCE CODE" shall be subject to the following restrictions:
   8   A.    Definitions
   9         1.       “Defendants”: the following defendants 2Wire, Inc., Zhone
  10   Technologies, Inc., ZyXEL Technologies, Inc., ZyXEL Communications Corp.,
  11   and Adtran, Inc., who may have a need to access Broadcom Confidential
  12   Information.
  13         2.       “Broadcom Material”: all information, documents, testimony, and
  14   things produced, served, or otherwise provided in this action by any Party or by
  15   Non-Party Broadcom, that include or incorporate Broadcom Confidential
  16   Information.
  17         3.       “Personnel Retained by a Receiving Party in this Action” means any
  18   consultants, experts, or outside counsel (including their support staff) that have
  19   been and continue to be retained by a Receiving Party in these action. For the sake
  20   of clarity, any person who was retained by a Receiving Party in this action will no
  21   longer fall under this definition if that person ceases to be retained by a Receiving
  22   Party in these action.
  23         4.       “Party” shall have the same meaning ascribed to it in the Underlying
  24   Protective Order.
  25         5.       “Producing Party” and “Receiving Party” shall have the same
  26   meanings as ascribed to those terms in the Underlying Protective Order, except that
  27   both definitions as used herein shall also extend to “Designated Broadcom
  28   Material” as defined herein.
                                                -2-
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 3 of 22 Page ID #:6732



   1         6.     “Authorized Reviewer(s)” shall mean persons authorized to review
   2   “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE"
   3   material in accordance with this Order and the Underlying Protective Order.
   4         7.     For purposes of this Order, “Source Code” includes human-readable
   5   programming language text that defines software, firmware, or hardware
   6   representations. Text files containing Source Code shall hereinafter be referred to
   7   as “Source Code Files.” Source Code Files include, but are not limited to files
   8   containing Source Code in “C”, “C++”, assembler, digital signal processor (DSP),
   9   or any other programming languages. Source Code Files further include “.include
  10   files,” “make” files, “link” files, and other human-readable text files used in the
  11   generation and/or building of software directly executed on a microprocessor,
  12   micro-controller, or DSP. Source Code Files also include code content that
  13   represents hardware design, including code in HDL (VHDL, Verilog), RTL, etc.,
  14   that translates into gates after synthesis.
  15         8.     “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY –
  16   SOURCE CODE” material: Source Code that Broadcom believes in good faith
  17   includes or incorporates Broadcom’s Confidential Information that is not generally
  18   known to others, and has significant competitive value such that unrestricted
  19   disclosure to others would create a substantial risk of serious injury, and that Non-
  20   Party Broadcom would not normally reveal to third parties except in confidence, or
  21   has undertaken with others to maintain in confidence. This includes Broadcom
  22   Source Code in the Producing Party’s possession, custody, or control, and made
  23   available for inspection by the Producing Party.
  24         9.     “Designated Broadcom Material”: material that is designated
  25   “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE”
  26   under this Order.
  27         10.    “Counsel of Record”: (i) outside counsel who appears on the
  28   pleadings, or have entered an appearance in the underlying litigation, as counsel for
                                                 -3-
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 4 of 22 Page ID #:6733



   1   a Party, (ii) partners, principals, counsel, associates, employees and contract
   2   attorneys of such outside counsel to whom it is reasonably necessary to disclose the
   3   information for this litigation, including supporting personnel employed by the
   4   attorneys, such as paralegals, legal translators, legal secretaries, legal clerks and
   5   shorthand reporters, and/or (iii) independent legal translators retained to translate in
   6   connection with this action, or independent shorthand reporters retained to record
   7   and transcribe testimony in connection with this action. This definition is subject to
   8   the requirements of Judge Andrews’ Order dated September 26, 2016.
   9         11.    “Outside Consultant”: a person with specialized knowledge or
  10   experience in a matter pertinent to the litigation who has been retained by Counsel
  11   of Record to serve as an expert witness or a litigation consultant in this action
  12   (including any necessary support personnel of such person to whom disclosure is
  13   reasonably necessary for this litigation), and who is not a current employee of a
  14   Party or of a competitor of a Party and who, at the time of retention, is not
  15   anticipated to become an employee of, or a non-litigation consultant of: 1) a Party,
  16   2) a competitor of a Party, or 3) a competitor of Non-Party Broadcom.
  17         12.    “Professional Vendors”: persons or entities that provide litigation
  18   support services (e.g., photocopying; videotaping; translating; designing and
  19   preparing exhibits, graphics, or demonstrations; organizing, storing, retrieving data
  20   in any form or medium; etc.) and their employees and subcontractors who have
  21   been retained or directed by Counsel of Record in this action, and who are not
  22   current employees of a Party or of a competitor of a Party and who, at the time of
  23   retention, are not anticipated to become employees of: 1) a Party, 2) a competitor
  24   of a Party, or 3) a competitor of Non-Party Broadcom. This definition includes ESI
  25   vendors, and professional jury or trial consultants retained in connection with this
  26   litigation to assist a Party, as well as companies retained to perform escrow and
  27   hosting services for Source Code. Professional vendors do not include consultants
  28   who fall within the definition of Outside Consultant.
                                                 -4-
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 5 of 22 Page ID #:6734



   1   B.    Relationship to Underlying Protective Order
   2         1.      This Order shall not diminish any existing restriction with respect to
   3   Designated Broadcom Material. TQ Delta acknowledges and agrees that this Order
   4   is a supplement to the Underlying Protective Order entered in this action. The
   5   Underlying Protective Order applies to all material designated pursuant to this
   6   Order. To the extent that any provisions in this Order and the Underlying
   7   Protective Order conflict or otherwise differ, this Order shall govern.
   8   C.    Scope
   9         1.      The protections conferred by this Order cover not only Designated
  10   Broadcom Material (as defined above), but also any information copied or extracted
  11   therefrom, as well as all copies, excerpts, summaries, or compilations thereof.
  12         2.      This Order shall not prevent a disclosure to which Non-Party
  13   Broadcom consents in writing before that disclosure takes place.
  14         3.      This Order shall apply to all Broadcom Source Code designated as
  15   “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE”
  16   that is produced or provided for inspection by Broadcom in this action, including all
  17   Broadcom Source Code that is in the possession, custody or control of Broadcom.
  18   D.    Designating Protected Material
  19         1.      Designations of protected material under this Supplemental Protective
  20   Order will be governed by the provisions specified in the Underlying Protective
  21   Order’s section on “DESIGNATING PROTECTED MATERIAL.”
  22   E.    Challenging Confidentiality Designations
  23         1.    Any Party may object to the designation of particular

  24   "CONFIDENTIAL," "HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY,"
  25
       or "HIGHLY CONFIDENTIAL - SOURCE CODE" information by specifically
  26
  27   identifying the information to which the objection is made in a written notice to the

  28
                                                -5-
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 6 of 22 Page ID #:6735



   1   party designating the disputed information. However, a Party shall not be obligated
   2
       to challenge the propriety of such designations at the time made, and the failure to
   3
   4   do so shall not preclude a subsequent challenge thereto. If the parties cannot resolve

   5   the objection, it shall be the obligation of the party challenging the
   6
       "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES
   7
   8   ONLY," or "HIGHLY CONFIDENTIAL SOURCE CODE" designation to file and
   9   serve a motion under L.R. 37-1 to 37-3 (and in compliance with any other
  10
       applicable Local Civil Rule(s)) that specifically identifies the challenged material
  11
  12   and sets forth in detail the basis for the challenge. Each such motion must be
  13   accompanied by a competent declaration that affirms that the movant has complied
  14
       with the meet and confer requirements imposed in L.R. 37-1. Until the Court rules
  15
  16   on the challenge, all Parties shall continue to afford the material in question the
  17   level of protection to which it is entitled under the Producing Party's designation.
  18
  19   F.    Access To Designated Broadcom Material
  20         1.     Access to “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY
  21   – SOURCE CODE” material: Unless otherwise ordered by the Court or permitted
  22   in writing by Non-Party Broadcom, Receiving Party may disclose any information,
  23   document or thing designated “BROADCOM – OUTSIDE ATTORNEYS’ EYES
  24   ONLY – SOURCE CODE” only to:
  25                a.     Persons who appear on the face of Designated Broadcom
  26   Material as an author, addressee or recipient thereof, or persons who have been
  27   designated under FRCP 30(b)(6) to provide testimony of behalf of a Producing
  28   Party or Broadcom regarding the same;

                                                -6-
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 7 of 22 Page ID #:6736



   1                 b.    During their depositions, witnesses in this Action to whom
   2   disclosure is reasonably necessary for the Underlying Litigation and who have
   3   signed the "Agreement to Be Bound By Supplemental Protective Order" (Exhibit
   4   A), or who qualify under Section F(1)(a), unless otherwise agreed by the Producing
   5   Party or ordered by the court; however, pages of transcribed deposition testimony
   6   or exhibits to depositions that reveal Protected Material must be separately bound
   7   by the court reporter and may not be disclosed to anyone except as permitted under
   8   this Order;
   9                 c.    Counsel of Record;
  10                 d.    Outside Consultants of a Party to whom disclosure is reasonably
  11   necessary for this litigation, and who have signed the acknowledgement form
  12   annexed to the Protective Order as Exhibit A, the “Acknowledgement and
  13   Agreement To Be Bound By Supplemental Protective Order,” and the
  14   “Certification Of Consultant” attached hereto as Exhibit B;
  15                 e.    Any designated arbitrator or mediator who is assigned to hear
  16   this matter or who has been selected by the Parties, and his or her staff;
  17                 f.    The Court, the United States District Court for the District of
  18   Delaware, and any seated jury;
  19                 g.    Court reporters and videographers employed in connection with
  20   this case; and
  21                 h.    Professional Vendors to whom disclosure is reasonably
  22   necessary for this litigation.
  23         2.      Absent a court order or agreement of the Producing Party, Designated
  24   Broadcom Material may not be disclosed to employees of a Receiving Party,
  25   including its in-house attorneys and support staff.
  26         3.      The Parties acknowledge that Designated Broadcom Material also may
  27   be subject to the US government export control and economic sanctions laws,
  28   including the Export Administration Regulations (“EAR”, 15 CFR 730 et seq.,
                                                -7-
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 8 of 22 Page ID #:6737



   1   http://www.bis.doc.gov/ ) administered by the Department of Commerce, Bureau of
   2   Industry and Security, and the Foreign Asset Control Regulations (31 CFR 500 et
   3   seq., http://www.treas.gov/offices/enforcement/ofac/) administered by the
   4   Department of Treasury, Office of Foreign Assets Control (“OFAC”). Receiving
   5   Parties and their Outside Consultants may not directly or indirectly export, re-
   6   export, transfer or release (collectively, “Export”) any Designated Broadcom
   7   Material to any destination, person, or entity outside the United States.
   8         4.     Absent written permission from Non-Party Broadcom, persons not
   9   permitted access to Designated Broadcom Material under the terms of this Order
  10   shall not be present at depositions while Designated Broadcom Material is
  11   discussed or otherwise disclosed. Any Party intending to disclose or discuss
  12   Designated Broadcom Material at pretrial or trial proceedings must give reasonable
  13   30 days’ advance notice before the pretrial conference to the Producing Party of any
  14   specific lines and pages of Designated Broadcom Material it intends to use at any
  15   trial or hearing and a description of any information learned from that Designated
  16   Broadcom Material that the Party intends to present through testimony to assure the
  17   implementation of the terms of this Protective Order.
  18         5.     Any Party giving such notice may not overbroadly designate more
  19   Broadcom documents or subject matter than it in good faith actually believes that it
  20   will use at any trial or hearing, taking into account the time limits of any trial or
  21   pretrial proceedings and the realities of the technical material to be presented.
  22         6.     Unless otherwise ordered by the trial court in the underlying actions,
  23   the Party seeking to introduce Broadcom Designated Material, whether through
  24   testimony or documentary evidence, shall not oppose any motion to seal by
  25   Broadcom.
  26         7.     If any Broadcom Designated Material is disclosed in any court
  27   proceeding for which Broadcom has not received the requisite notice of this
  28   provision, Broadcom may request by motion that this Court order the party making
                                                 -8-
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 9 of 22 Page ID #:6738



   1   such disclosure to immediately return all Broadcom Designated Material and may
   2   no longer use it for any purpose at any time, in addition to whatever other
   3   attorneys’ fees and sanctions that this Court chooses to impose.
   4         8.     If Broadcom disputes the sufficiency of the Party’s disclosure required
   5   by § F.4 or if it contends that the disclosure is overbroad as described in § F.5, the
   6   Parties shall utilize this Court’s Informal Discovery Resolution Procedure. If any
   7   Party contends that there has been any other violation of this Protective Order, the
   8   Parties may utilize this Court’s Informal Discovery Dispute Resolution Procedure.
   9   G.    Access By Outside Consultants
  10         1.     Notice. If a Party wishes to disclose Designated Broadcom Material to
  11   the Party’s Outside Consultant, the Party must, prior to the Outside Consultant
  12   being granted access to any Designated Broadcom Material, provide notice to
  13   counsel for Non-Party Broadcom, which notice shall include: (a) the individual's
  14   name and business title; (b) business address; (c) business or profession; (d) the
  15   individual's CV; (e) any previous or current relationship (personal or professional)
  16   with Non-Party Broadcom or any of the Parties to this action; (f) a list of other
  17   cases in which the individual has testified (at trial or deposition) within the last five
  18   years; (g) a list of all companies with which the individual has consulted or by
  19   which the individual has been employed within the last four years, the dates of the
  20   consultancy or employment, a brief description of the subject matter of the
  21   consultancy or employment, and copies of the “Acknowledgement and Agreement
  22   To Be Bound By Supplemental Protective Order” attached as Exhibit A, and the
  23   “Certification Of Consultant” attached hereto as Exhibit B, that have both been
  24   signed by that Outside Consultant. Broadcom shall have seven calendar days to
  25   raise any objections for good cause to those Outside Consultants, starting from the
  26   first business day following the date upon which Receiving Party expressly notifies
  27   Broadcom of that expert and provides the information set forth above, whereby
  28
                                                 -9-
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 10 of 22 Page ID #:6739



    1   such express notification shall be provided to Broadcom directly by Receiving
    2   Party.
    3            2.   Designated Broadcom Material may not be disclosed to mock jurors
    4   without Broadcom’s express written consent, which shall not be unreasonably
    5   withheld.
    6            3.   Objections. With respect to Outside Consultants that have not been
    7   previously disclosed to Non-Party Broadcom, Non-Party Broadcom shall have
    8   seven (7) calendar days from receipt of the notice specified in Paragraph G to
    9   object for good cause in writing to such disclosure (plus three (3) extra days if
   10   notice is given in any manner other than by hand delivery, e-mail delivery or
   11   facsimile transmission). After the expiration of the 7-day (plus 3-days, if
   12   appropriate) period, if no objection for good cause has been asserted by Broadcom,
   13   then Designated Broadcom Material may be disclosed to the Outside Consultant
   14   pursuant to the terms of this Supplemental Protective Order. Any objection by
   15   Non-Party Broadcom must be made for good cause, and must set forth in detail the
   16   grounds on which it is based. Should Receiving Party disagree with the basis for
   17   the objection(s), Receiving Party must first attempt to resolve the objection(s)
   18   informally with Non-Party Broadcom. If the informal efforts do not resolve the
   19   dispute within five (5) business days from the date upon which Receiving Party was
   20   first notified of any objection for good cause by Non-Party Broadcom, Receiving
   21   Party may file a motion requesting that the objection(s) be quashed after that five
   22   (5) day period has passed. Non-Party Broadcom shall have the burden of proof by
   23   a preponderance of the evidence on the issue of the sufficiency of the objection(s).
   24   Pending a ruling by the Court upon any such objection(s), or the subsequent
   25   resolution of the objection for good cause by Receiving Party and Non-Party
   26   Broadcom, the discovery material shall not be disclosed to the person objected to
   27   by Non-Party Broadcom.
   28
                                                - 10 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 11 of 22 Page ID #:6740



    1         4.     The Notice requirements, Objections procedure, and related deadlines
    2   outlined in this subsection do not apply to Outside Consultants who have already
    3   been disclosed to Broadcom under the terms of the Underlying Protective Order
    4   entered in this action. For those Outside Consultants, the Procedures for Approving
    5   Disclosure of that Protective Order govern this issue. These Outside Consultants
    6   are still required to submit to Broadcom signed copies of the “Acknowledgement
    7   and Agreement To Be Bound By Supplemental Protective Order” attached as
    8   Exhibit A, and the “Certification Of Consultant” attached as Exhibit B, before
    9   viewing any Source Code designated BROADCOM – OUTSIDE ATTORNEYS’
   10   EYES ONLY – SOURCE CODE. But for these Outside Consultants, submission
   11   of these materials does not begin another objections period.
   12   H.    Production of BROADCOM – ATTORNEYS’ EYES ONLY – SOURCE
   13   CODE Material
   14         1.     Broadcom Source Code:
   15                a.    TQ Delta shall provide to the Producing Party two stand-alone,
   16   non-networked personal computers running a reasonably current version of the
   17   Microsoft Windows operating system, a printer as well as any monitors, keyboards,
   18   and mice for the computers to be deposited with the third-party escrow service
   19   (each computer being a "Source Code Computer"). The Receiving Party’s outside
   20   counsel and/or experts may place commercially-available software tools reasonably
   21   necessary for the Receiving Party to perform its review consistent with its review
   22   under this Protective Order on the review computer provided to the Producing
   23   Party, and Receiving Party shall provide a list of all such software tools on the
   24   review computers. Specific tools that may be used include, but are not limited to,
   25   Eclipse, Notepad++ (with SourceCookifier plug-in), kdiff (with Windows-Explorer
   26   integration – shell extension Diff-Ext-for-KDiff3 installed and enabled), Effective
   27   File Search, Google Chrome (or any other browser to view XML or web-page-
   28   related source-code files), Microsoft Office (to the extent any files produced are in
                                                - 11 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 12 of 22 Page ID #:6741



    1   Microsoft Office format), Visual Slick Edit, Araxis Merge, and “grep.” The
    2   Receiving Party shall not at any time use any compilers, interpreters or simulators
    3   in connection with the Source Code review.
    4                b.     To the extent Broadcom makes BROADCOM – OUTSIDE
    5   ATTORNEYS’ EYES ONLY – SOURCE CODE material available for inspection,
    6   Broadcom shall deposit such Source Code available electronically and in text
    7   searchable form with a third-party escrow service Iron Mountain, located at 21
    8   Terry Ave, Burlington, MA 01803, and 520 East Easy St., Simi Valley, CA 93065,
    9   or another location as Broadcom and TQ Delta may agree, within 7 days of the last
   10   of the following three events that occurs: (1) entry of this protective order, (2)
   11   execution the escrow agreement, and (3) receipt from TQ Delta of the Equipment
   12   identified in the escrow service agreement, until the close of expert discovery in the
   13   underlying litigations as captioned above. All expenses related to the third party
   14   escrow service will be paid by TQ Delta. Source Code shall be made available by
   15   the third-party escrow service during the regular business hours of the escrow
   16   service, and other times as mutually agreed by TQ Delta and the escrow service,
   17   pursuant to the terms of this Protective Order and the agreement between TQ Delta,
   18   Broadcom, and Iron Mountain. Broadcom or its counsel may supervise the
   19   inspection at its discretion, but may not unreasonably interfere with the inspection
   20   or attempt to listen to any conversation by the reviewers. The Source Code
   21   Computer shall be configured to permit review of the Source Code through a
   22   password-protected account having read-only access.
   23                c.     The Source Code Computer shall be equipped to print copies of
   24   the Source Code on watermarked pre-Bates numbered paper, which shall be
   25   provided by the Producing Party to the third party escrow service. Under no
   26   circumstances are original printouts of the Source Code to be made except for
   27   directly onto the watermarked and numbered sides of the paper provided by the
   28   Producing Party. Additionally, Authorized Reviewer(s) may not print any
                                                - 12 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 13 of 22 Page ID #:6742



    1   continuous block of Source Code that results in more than 50 consecutive printed
    2   pages. Counsel for the Producing Party will keep the original printouts, and shall
    3   provide copies of such original printouts to counsel for the Receiving Party within
    4   three (3) business days of (1) any request by the Receiving Party, or (2) otherwise
    5   being notified that such original printouts have been made. Counsel of Record for
    6   the Receiving Party may request up to 10 copies of each original printout of Source
    7   Code.
    8                d.     No more than 1,422 pages of the total Source Code may be in
    9   printed form at any one time. In addition, the Receiving Party shall not print more
   10   than 478 pages of other Broadcom Designated Material stored with the Source
   11   Code (which documents typically contain Broadcom Source Code and shall be
   12   treated as Source Code under the Protective Order). All printed Source Code shall
   13   be logged by Receiving Party’s Counsel of Record and/or other Personnel Retained
   14   by a Receiving Party in this Action as noted below. Receiving Party may request to
   15   print additional pages in excess of the limits stated above, which request the
   16   Producing Party shall not unreasonably deny. No additional electronic copies of
   17   the Source Code shall be provided by the Producing Party. Hard copies of the
   18   Source Code also may not be converted into an electronic document, and may not
   19   be scanned using optical character recognition (“OCR”) technology.
   20                e.     Authorized Reviewer(s) in this Action shall not print Source
   21   Code which has not been reviewed on the Source Code Computer, or in order to
   22   review the Source Code elsewhere in the first instance, i.e., as an alternative to
   23   reviewing that Broadcom Source Code electronically on the Source Code
   24   Computer, as TQ Delta and Broadcom, and Defendants acknowledge and agree that
   25   the purpose of the protections herein would be frustrated by such action.
   26                f.     Authorized Reviewer(s) are prohibited from bringing outside
   27   electronic devices, including but not limited to laptops, floppy drives, zip drives, or
   28   other hardware into the secure room. Nor shall any cellular telephones, personal
                                                - 13 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 14 of 22 Page ID #:6743



    1   digital assistants (PDAs), Blackberries, cameras, voice recorders, Dictaphones,
    2   external or portable telephone jacks or other outside electronic devices be permitted
    3   inside the secure room, except for medical devices, implants, or equipment
    4   reasonably necessary for any legitimate medical reason. Notwithstanding the
    5   preceding prohibitions, in the event a deposition is taken in the secure room,
    6   stenographers or videographers may bring outside electronic devices reasonably
    7   necessary to record the deposition into the review subject to the provisions of
    8   section (i) below.
    9                g.      If any Authorized Reviewer(s) seeks to take notes inside the
   10   secure room, all such notes will be taken on bound (spiral or other type of
   11   permanently bound) notebooks No loose paper or other paper that can be used in a
   12   printer may be brought into the secure room. All such notes must be marked as
   13   “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”
   14                h.      Where absolutely necessary or required by the Court, the
   15   Receiving Party and the Producing Party may make further copies of original
   16   source code printouts in the form required to be included in pleadings filed under
   17   seal, to be included as exhibits in expert reports, or to be used as exhibits in
   18   depositions or at trial, where such pleadings, expert reports, and transcripts from
   19   such depositions or trial are designated “BROADCOM – OUTSIDE
   20   ATTORNEYS’ EYES ONLY – SOURCE CODE”. In the event copies of printouts
   21   of Designated Broadcom Material are used as exhibits in a deposition, further
   22   copies of the Designated Broadcom Material printouts made for the deposition or
   23   trial shall be destroyed at the conclusion of the deposition or trial.
   24                i.      If a depositions of an individual authorized under this Protective
   25   Order to view Broadcom-Attorneys’ Eyes Only Source Code occurs at the location
   26   of the third party escrow service, then a Source Code Computer may be used during
   27   the deposition, except that the screen of the Source Code Computer shall not be
   28   recorded on any videographic record of the deposition. This provision does not
                                                 - 14 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 15 of 22 Page ID #:6744



    1   otherwise limit a party from using print-outs of Designated Broadcom Material at
    2   depositions.
    3                  j.   In addition to other reasonable steps to maintain the security and
    4   confidentiality of Non-Party Broadcom’s Source Code, printed copies of the Source
    5   Code maintained by the Authorized Reviewer(s) must be kept in a locked storage
    6   container when not being actively reviewed or otherwise being transferred as
    7   permitted by this Supplemental Protective Order.
    8                  k.   The Receiving Party’s Counsel of Record shall keep log(s)
    9   recording the identity of each individual beyond Counsel of Record to whom each
   10   hard copy of each Producing Party’s Source Code was provided and when it was
   11   provided to that person. Non-Party Broadcom or its outside counsel may request in
   12   writing (including email) the Receiving Party’s Counsel of Record to serve the log
   13   relating to Source Code produced by Non-Party Broadcom upon Broadcom or its
   14   outside counsel at any time after the issuance of a final, non-appealable decision
   15   resolving all issues in this case, and the Receiving Party’s Counsel of Record must
   16   serve the log(s) as requested within thirty (30) days of any such written request
   17   from each Producing Party’s Counsel of Record. In addition, at any time after the
   18   issuance of a final, non-appealable decision resolving all issues in these cases, each
   19   Producing Party’s Counsel of Record may also request any Outside Consultants of
   20   the Authorized Reviewer(s) to whom the paper copies of the Source Code were
   21   provided to certify in writing that all copies of the Source Code were returned to the
   22   counsel who provided them the information and that they will make no use of the
   23   Source Code or of any knowledge gained from the Source Code in any future
   24   endeavor, whereupon such certification shall be provided to Broadcom’s Counsel of
   25   Record within thirty (30) days of that request.
   26                  l.   The Producing Party and the Receiving Party may agree on
   27   alternative arrangements on how Broadcom Source Code will be produced.
   28
                                                - 15 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 16 of 22 Page ID #:6745



    1                m.     Use of Broadcom Designated Material at trial in the underlying
    2   actions. Nothing in this Order shall be construed to affect the use of any Broadcom
    3   Designated Material at any trial or hearing in the underlying actions. A Party that
    4   intends to present Broadcom Designated Material at a hearing or trial shall follow
    5   the procedures described in § F.4–6. The Trial Court may thereafter make such
    6   orders as are necessary to govern the use of such documents or information at trial.
    7   A.    Prosecution, Development, and Patent Acquisition Consulting Bar
    8         1.     Unless otherwise permitted in writing between Producing Party and
    9   Receiving Party, any individual who personally receives, other than on behalf of
   10   Producing Party, any material designated “BROADCOM – OUTSIDE
   11   ATTORNEYS’ EYES ONLY – SOURCE CODE” shall not participate in
   12   amending or drafting patent specifications or claims before a Patent Office of any
   13   patent or patent application substantially related to the particular technology or
   14   information disclosed in the Designated Broadcom Material, from the time of
   15   receipt of such material through until at least two years after the individual
   16   person(s) cease to have access to materials designated “BROADCOM – OUTSIDE
   17   ATTORNEYS’ EYES ONLY – SOURCE CODE,” as well as any materials that
   18   contain or disclose Broadcom Material so designated. This provision shall not
   19   apply to post-grant adversarial proceedings, including reexamination or opposition
   20   proceedings filed in relation to the patents-in-suit or foreign counterparts.
   21         2.     Unless otherwise permitted in writing between Producing Party and
   22   Receiving Party, any Outside Consultant retained on behalf of Receiving Party who
   23   is to be given access to documents or Source Code designated as “BROADCOM –
   24   OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” produced by another
   25   Party must agree in writing not to perform hardware or software development work
   26   or product development work intended for commercial purposes substantially
   27   related to the particular technology or information disclosed in the Designated
   28   Broadcom Material from the time of first receipt of such material through until at
                                                - 16 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 17 of 22 Page ID #:6746



    1   least two years after the Outside Consultant ceases to have access to any material
    2   designated “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE
    3   CODE,” as well as any materials that contain or disclose Broadcom Material so
    4   designated.
    5         3.      Unless otherwise permitted in writing between Producing Party and
    6   Receiving Party, any Outside Consultant retained on behalf of Receiving Party who
    7   is to be given access to “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY
    8   – SOURCE CODE” must agree in writing not to advise anyone regarding the
    9   purchase or acquisition of patents for assertion against Producing Party having
   10   claims that read on the Source Code that Outside Consultant reviews, from the time
   11   of first review of such material by Outside Consultant and through until two years
   12   after the Outside Consultant last accesses any material designated “BROADCOM –
   13   OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE,” as well as any
   14   materials that contain or disclose Broadcom Material so designated. The Parties’
   15   counsel will maintain a log indicating which Source Code printouts that each
   16   Outside Consultant views. For avoidance of doubt, this provision does not prevent
   17   Outside Consultants from working on matters adverse to Broadcom where they are
   18   not asked to advise on the purchase or acquisition of patents.
   19   B.    Protected Material Subpoenaed or Ordered Produced In Other
   20   Litigation
   21         1.      If a Receiving Party is served with a subpoena or a court order that
   22   would compel disclosure of any information, documents or things designated in this
   23   action as “BROADCOM –OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE
   24   CODE,” Receiving Party must endeavor to so notify the Producing Party of such
   25   information, documents or things, in writing (by fax and email) promptly, and in no
   26   event more than ten (10) calendar days after receiving the subpoena or order. Such
   27   notification must include a copy of the subpoena or order. Receiving Party also
   28   must immediately inform, in writing, the party who caused the subpoena or order to
                                                - 17 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 18 of 22 Page ID #:6747



    1   issue that some or all of the material covered by the subpoena or order is subject to
    2   this Supplemental Protective Order and the Protective Order. In addition, the
    3   Receiving Party must provide a copy of this Supplemental Protective Order and the
    4   Protective Order promptly to the party in the other action that caused the subpoena
    5   or order to issue. The purpose of imposing these duties is to alert the interested
    6   parties to the existence of this Supplemental Protective Order and the Protective
    7   Order, and to afford the Party whose Designated Broadcom Material in this case, is
    8   at issue in the other case, an opportunity to try to protect its confidentiality interests
    9   in the court from which the subpoena or order issued. Producing Party shall bear
   10   the burdens and the expenses of seeking protection in that court of Designated
   11   Broadcom Material. Nothing in these provisions should be construed as
   12   authorizing or encouraging any Authorized Reviewer(s) in this action to disobey a
   13   lawful directive from another court.
   14   C.    Unauthorized Disclosure Of Designated Broadcom Material
   15         1.     If a Receiving Party learns that, by inadvertence or otherwise, it has
   16   disclosed Designated Broadcom Material to any person or in any circumstance not
   17   authorized under this Order, the Receiving Party must immediately (a) notify in
   18   writing Producing Party of the unauthorized disclosures, (b) use its best efforts to
   19   retrieve all copies of the Designated Broadcom Material, (c) inform the person or
   20   persons to whom unauthorized disclosures were made of all the terms of this Order,
   21   and (d) request such person or persons to execute the “Acknowledgment and
   22   Agreement to Be Bound” that is attached hereto as Exhibit A. Nothing in these
   23   provisions should be construed as limiting any Producing Party’s rights to seek
   24   remedies for a violation of this Order.
   25   D.    Duration
   26         1.     Even after the termination of this action, the confidentiality obligations
   27   imposed by this Order shall remain in effect for two (2) years following the
   28
                                                  - 18 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 19 of 22 Page ID #:6748



    1   termination of this action, or until Non-Party Broadcom agrees otherwise in writing
    2   or a court order otherwise directs.
    3   E.    Final Disposition
    4         1.     Unless otherwise ordered or agreed in writing by Producing Party,
    5   within thirty (30) days of the termination of all of these action, whether through
    6   settlement or final judgment (including any and all appeals therefrom), all
    7   Designated Broadcom Material produced by any Party in this action, and all
    8   secondary materials incorporating Designated Broadcom Material (e.g., work
    9   product, expert reports, motions, etc.), shall either be returned to the Producing
   10   Party or be destroyed. The Receiving Party shall verify the return or destruction of
   11   Designated Broadcom Material by notification furnished to the Producing Party
   12   within 30 days of termination of this action.
   13    SO STIPULATED.
   14
         Dated: March 18, 2021                Respectfully submitted,
   15
                                              ROBINS KAPLAN LLP
   16
                                              By: /s/ Daniel L. Allender
   17
                                              Daniel L. Allender, CA Bar No. (264651)
   18                                         DAllender@RobinsKaplan.com
                                              2049 Century Park East, Suite 3400
   19                                         Los Angeles, CA 90067-3208
                                              Telephone: (310) 552-0130
   20                                         Facsimile: (310) 229-5800
   21                                         Attorneys for TQ DELTA, LLC
   22
                                              PERKINS COIE LLP
   23                                         By: /s/ Amanda Tessar
   24                                          Amanda Tessar (pro hac vice)
   25                                          ATessar@perkinscoie.com
                                               1900 Sixteenth Street, Suite 1400
   26                                          Denver, CO 80202-5255
                                               Telephone: 303.291.2300
   27                                          Facsimile: 303.291.2400
   28
                                                 - 19 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 20 of 22 Page ID #:6749



    1
                                            Lara J. Dueppen, CA Bar No. 259075
    2                                       LDueppen@perkinscoie.com
    3                                       1888 Century Park East, Suite 1700
                                            Los Angeles, CA 90067-1721
    4                                       Telephone: 310.788.9900
                                            Facsimile: 310.788.3399
    5
                                            Attorneys for Broadcom Corporation
    6
    7
                                        Filer’s Attestation
    8
    9          Pursuant to Local Rule 5-4.3.4(a)(2)(i), Daniel L. Allender hereby attests

   10    that concurrence in the filing of this document has been obtained.

   11          I, Daniel L. Allender, further hereby attest that all other signatories on

   12    whose behalf this filing is submitted concur to the filing of its content and have

   13    authorized the filing.

   14
   15                                                    /s/ Daniel L. Allender

   16
   17
   18    IT IS SO ORDERED.

   19
   20    DATED:        April 12, 2021                         / s / Sagar
   21                                                  Honorable Alka Sagar
                                                       United States Magistrate Judge
   22
   23
   24
   25
   26
   27
   28
                                              - 20 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 21 of 22 Page ID #:6750



    1                                        EXHIBIT A
    2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY
    3   SUPPLEMENTAL PROTECTIVE ORDER GOVERNING CONFIDENTIAL
    4         INFORMATION OF NON-PARTY BROADCOM IN THIS CASE
    5         I, _______________________________________ [print or type full name],
    6   state: My business address is ________________________________________.
    7         1.     My present employer is ____________________________________.
    8         2.     My present occupation or job description is _____________________.
    9         3.     I have been informed of and have reviewed the Supplemental
   10   Protective Order Governing Discovery From Non-Party Broadcom (“Supplemental
   11   Protective Order”) entered in this case, and understand and agree to abide by its
   12   terms. I agree to keep confidential all information provided to me in this matter, in
   13   accordance with the restrictions in the Supplemental Protective Order, and to be
   14   subject to the authority of the U.S. District Court for the Central District of
   15   California in the event of any violation or dispute related to this Supplemental
   16   Protective Order.
   17         4.     I state under penalty of perjury under the laws of the United States of
   18   America that the foregoing is true and correct.
   19
   20   Executed On____________________________.
   21
   22                                           ____________________________________
   23                                           [Printed Name]
   24                                           ____________________________________
   25                                           [Signature]
   26
   27
   28
                                                 - 21 -
Case 2:17-mc-00111-PA-AS Document 106 Filed 04/12/21 Page 22 of 22 Page ID #:6751



    1                                       EXHIBIT B
    2           CERTIFICATION OF CONSULTANT RE SUPPLEMENTAL
    3    PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
    4                   OF NON-PARTY BROADCOM IN THIS CASE
    5         I, _______________________________________ [print or type full name],
    6   of _______________________________________ am not an employee of the Party
    7   who retained me or of a competitor of any Party or Non-Party Broadcom and will not
    8   use any information, documents, or things that are subject to the Supplemental
    9   Protective Order Governing Discovery From Non-Party Broadcom in this case for
   10   any purpose other than this litigation. I agree not to perform hardware or software
   11   development work or product development work intended for commercial purposes
   12   relating to the particular technology or information disclosed in the Designated
   13   Broadcom Material and I agree not to advise anyone regarding the purchase or
   14   acquisition of patents for assertion against Producing Party having claims that read
   15   on the code that I review, from the time of my first review of such material and
   16   through until two years after I last access any material designated “BROADCOM –
   17   OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE,” as well as any
   18   materials that contain or disclose Broadcom Material so designated.
   19         I state under penalty of perjury under the laws of the United States of
   20   America that the foregoing is true and correct.
   21
   22   Executed On____________________________.
   23                                          ____________________________________
   24                                          [Printed Name]
   25                                          ____________________________________
   26                                          [Signature]
   27
   28
                                               - 22 -
